Case 1:20-cv-07656-GBD Document 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUIS ASENCIO,

Plaintiff,
-against-

THE CHEFS’ WAREHOUSE, INC. and DAIRYLAND
USA CORP.,

Defendants.

GEORGE B. DANIELS, District Judge:

Filed 02/03/21 Page 1of1

 

20 Civ. 7656 (GBD)

The initial conference scheduled to occur on February 2, 2021 at 9:30 a.m. is hereby

cancelled.

Dated: February 3, 2021
New York, New York

SO ORDERED.

Gren, B Dowehe

 

RG#HB. DANIELS
ITED STATES DISTRICT JUDGE

 

 
